

117 HR 4096 IH: Transparency of Migration Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4096IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Ms. Malliotakis (for herself, Mr. Steube, Mr. Gimenez, Mr. Hice of Georgia, Mr. Grothman, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security and the Secretary of Health and Human Services to make available to the public on the websites of their respective departments certain information relating to individuals processed through U.S. Customs and Border Protection or Department of Health and Human Services facilities, and for other purposes.1.Short titleThis Act may be cited as the Transparency of Migration Act.2.Public availability of information relating to individuals processed through U.S. Customs and Border Protection or Department of Health and Human Services facilities(a)In generalThe Secretary of Homeland Security and the Secretary of Health and Human Services shall make available to the public on the websites of their respective departments’ information described in subsection (b) relating to individuals unlawfully present in the United States who are—(1)apprehended by U.S. Customs and Border Protection and sent to a federally owned or run detention center or released into the United States; or(2)processed through a Department of Health and Human Services facility.(b)Information describedInformation described in this subsection is information relating to the following:(1)The daily number of individuals described in subsection (a).(2)The countries of origins of such individuals.(3)The ages and genders of such individuals.(4)The States to which such individuals have been either released or sent.(5)The number and types of criminal convictions, if any, such individuals possess.(c)UpdatesInformation under this section shall be updated weekly.